[J-22-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 US AIRWAYS, INC. AND SEDGWICK                  :   No. 35 WAP 2018
 CLAIMS MANAGEMENT SERVICES,                    :
 INC.,                                          :   Appeal from the Order of the
                                                :   Commonwealth Court entered
                     Appellants                 :   February 22, 2018 at No. 612 CD
                                                :   2017, affirming the Order of the
                                                :   Workers’ Compensation Appeal Board
              v.                                :   dated April 19, 2017 at No. A16-0545.
                                                :
                                                :   ARGUED: May 14, 2019
 WORKERS’ COMPENSATION APPEAL                   :
 BOARD (BOCKELMAN),                             :
                                                :
                     Appellees                  :



      Justice Wecht delivers the Opinion of the Court with respect to Parts I, II
      and IV and announces the Judgment of the Court. Justice Wecht also
      delivers an opinion as to Part III.


                                       OPINION


JUSTICE WECHT                                       DECIDED: NOVEMBER 20, 2019
      This appeal involves an airline employee who was injured while riding an airport

shuttle bus to an employee parking lot after her shift ended. The question before us is

whether the employee’s injury can be said to have occurred on the airline’s premises for

purposes of the Workers’ Compensation Act even though the City of Philadelphia owned

both the shuttle bus and the employee parking lot.

                                           I.
       The Claimant in this appeal, Betty Bockelman, is a Philadelphia-based flight

attendant. On January 23, 2015, Bockelman was scheduled to work a one-day trip from

Philadelphia to Miami and then back to Philadelphia. On that morning, Bockelman drove

her personal vehicle to the Philadelphia International Airport and parked (for free) in one

of two employee parking lots at the airport. Bockelman’s employer, US Airways,1 does

not own or operate these parking lots. Instead, the City of Philadelphia Division of

Aviation (“the Division” or “Division of Aviation”) owns, operates, and maintains the

parking lots specifically for airport and airline employees.

       Anyone seeking to enter the Division’s restricted parking lots must swipe a special

credential called a Secured Identification Display Area (“SIDA”) badge. The Division is

responsible for issuing SIDA badges to all airport employees with jobs that require access

to secure areas of the airport.       The Division conducts a background check and

fingerprinting before issuing a SIDA badge to an airline employee. When a new employee

is hired, her employer pays the Division of Aviation a one-time administrative fee to cover

the cost of the badge and the background check.

       After an employee parks in one of the reserved lots, a Division of Aviation shuttle

bus transports the employee to the airport terminal.2 These shuttles are not open to the

public; they are for airport employees only. US Airways itself does not own or exercise

control over the shuttle buses, nor does it pay the Division any fees for its employees to

use the shuttles. US Airways does not require employees to use the Division’s parking




1      Not long after Bockelman’s injury, US Airways and American Airlines completed a
merger and formed American Airlines Group, Inc. To avoid confusion, however, we will
continue to refer to Bockelman’s employer as “US Airways.”
2      Although the City of Philadelphia owns these shuttle buses, a private company
called First Transit manages day-to-day operations of the shuttle service.


                                      [J-22-2019] - 2
lots or shuttle service. In fact, US Airways gives its employees no guidance at all

regarding how they should commute to work.

       On the day of her injury, Bockelman rode the Division shuttle to the airport terminal

and flew to Miami as scheduled. She then returned back in Philadelphia just before 10:00

p.m. that evening. After a brief discussion with a co-worker, Bockelman left the terminal

and boarded the shuttle bus to take her back to her vehicle. While lifting her suitcase

onto one of the shuttle’s luggage racks, Bockelman slipped in a puddle, fell backwards,

and crushed her left foot.

       Bockelman later filed a workers’ compensation claim petition alleging that she

sustained disabling foot and ankle injuries as a result of the January 2015 slip and fall.

She sought total temporary disability benefits for a closed period from January 23, 2015

(the date of her injury) through April 19, 2015 (when she ultimately returned to work). US

Airways filed an answer, denying that Bockelman was within the course of her

employment at the time of her injury. See 77 P.S. § 411(1) (defining a compensable injury

to mean an injury that arises in the course of employment).

       A Workers’ Compensation Judge (“WCJ”) held a hearing on Bockelman’s claim

petition in late October 2015. In support of her petition, Bockelman testified that, at the

time of her injury, she was a member of the Association of Flight Attendants (“AFA”), a

labor union representing flight attendants.         Bockelman also produced a collective

bargaining agreement between the AFA and US Airways, which included a provision

stating that US Airways was responsible for providing either free or reimbursed parking

for flight attendants at their domicile airports.

       In opposition, US Airways presented documentary evidence and offered the

testimony of Anthony Stanley, the Director of Planning and Administration for US Airways.

Stanley testified that US Airways did not pay for Bockelman, or any other Philadelphia-




                                        [J-22-2019] - 3
based flight attendants, to park in the employee parking lots at the Philadelphia

International Airport. Stanley explained that the City of Philadelphia owns and operates

all airport-employee parking lots, including the lot in which Bockelman parked on the day

that she was injured. Stanley testified that the Division’s lots are not only for US Airways’

employees; rather, they are open to all airport and airline employees. Finally, while

Stanley acknowledged that the AFA’s collective bargaining agreement states that US

Airways will provide free or reimbursed parking for flight attendants, he testified that those

specific provisions do not apply to flight attendants like Bockelman who are domiciled in

Philadelphia, since the Division of Aviation already provides free parking for airport

employees.

       The WCJ granted Bockelman’s claim petition. In his decision, the WCJ explained

that, if an employee is not actively furthering her employer’s business or affairs when she

suffers an injury, the injury arises in the course of employment only if: (1) the injury occurs

on the employer’s premises; (2) the employee’s presence on the employer’s premises is

required by the nature of her employment; and (3) the employee’s injury was caused by

the condition of the premises or by the operation of the employer’s business thereon.3

WCJ Opinion, 4/27/2016, at 11; see 77 P.S. § 411(1).

       The WCJ found that Bockelman’s injury satisfied all three elements of this test. As

for the first prong, the WCJ noted that Bockelman was injured while “taking a specifically

designated shuttle bus to an employee parking lot that required an identification card (the

SIDA badge) for entry and exit.” WCJ Opinion, 4/27/2016, at 11. Turning to the second

prong, the WCJ stressed that Bockelman “boarded the [shuttle] bus soon after her flight

had landed in Philadelphia.” Id. Finally, with regard to the third prong, the WCJ noted

3     Courts sometimes refer to this three-factor inquiry as the Slaugenhaupt test,
though the elements derive from Section 301(c)(1) of the Act directly. 77 P.S. § 411(1);
see generally W.C.A.B. (Slaugenhaupt) v. U.S. Steel Corp., 376 A.2d 271 (Pa. 1977).


                                       [J-22-2019] - 4
that the evidence was undisputed that Bockelman’s injury was caused by the wet floor on

the shuttle bus. Id. Accordingly, the WCJ concluded that Bockelman’s injury arose in the

course of her employment. US Airways appealed to the Workers’ Compensation Appeal

Board (“Appeal Board”), which affirmed the WCJ’s decision.

       US Airways then appealed to the Commonwealth Court, arguing that the WCJ

erred in concluding that Bockelman’s injury satisfied the first two prongs of the

Slaugenhaupt test. According to US Airways, Bockelman’s injury did not occur on the

airline’s premises given that US Airways neither owned nor operated the shuttle upon

which Bockelman was injured. Furthermore, US Airways maintained that Bockelman’s

presence on the airport shuttle was not mandatory, since US Airways did not direct its

employees to park in any particular lot at the airport.

       The Commonwealth Court rejected both of US Airways’ arguments in a

unanimous, published opinion. US Airways, Inc. v. W.C.A.B. (Bockelman), 179 A.3d 1177

(Pa. Cmwlth. 2018). The court first agreed with the WCJ that, under the Slaugenhaupt

test, an employee’s injury arises in the course of her employment when: (1) the employee

is on the premises occupied or controlled by the employer or upon which the employer’s

affairs are being carried on; (2) the employee is required by the nature of her employment

to be present on the employer’s premises; and (3) the employee sustains injuries caused

by the condition of the premises or by operation of the employer’s business or affairs

thereon. Id. at 1180 (citing Slaugenhaupt, 376 A.2d at 273).

       The court next explained that the first element of the Slaugenhaupt test is satisfied

not only when an employee is on an employer’s premises proper, but also any areas

significantly connected to an employer’s affairs, including a reasonable avenue of ingress

to and egress from the workplace. Id. at 1180-82 (citing Epler v. N. Am. Rockwell Corp.,

393 A.2d 1163, 1166-67 (Pa. 1978) (holding that an employee crossing a public street




                                      [J-22-2019] - 5
between employer’s plant and employer’s parking lot remained on the employer’s

premises); Interstate United Corp. v. W.C.A.B. (Bair), 424 A.2d 1015, 1017 (Pa. Cmwlth.

1981) (holding that a steel-plant cafeteria worker was on her employer’s premises when

she fell on a footbridge that connected the plant to a public street); and Fashion Hosiery

Shops v. W.C.A.B. (Kurta), 423 A.2d 792, 797 (Pa. Cmwlth. 1980) (holding that a walkway

near the entrance of a multi-tenant commercial building constituted part of the employer’s

premises)). Thus, the court found that, because Bockelman was present on a reasonable

means of access to and from the airport terminal, she satisfied the first requirement of the

Slaugenhaupt test.

       Next, the court noted that the second requirement of the Slaugenhaupt test—that

the employee is required by the nature of her employment to be present on the employer’s

premises—is satisfied not only where an employee is on the premises at issue to work,

but also where she is entering or exiting her workspace within a reasonable time before

or after her shift. US Airways, 179 A.3d at 1182-83 (discussing ICT Group v. W.C.A.B.

(Churchray-Woytunick), 995 A.2d 927, 932 (Pa. Cmwlth. 2010) (holding that an employee

leaving for her lunch break and walking on employer’s premises was required by the

nature of her work to be present) and Allegheny Ludlum Corp. v. W.C.A.B. (Hines), 913

A.2d 345, 349 (Pa. Cmwlth. 2006) (holding that an employee starting his shift and walking

along the only authorized route to workspace was required by the nature of his work to

be present)).   Applying that principle, the Commonwealth Court held that, because

Bockelman used the airport shuttle as a reasonable means of egress from her workplace,

she satisfied the second requirement of the Slaugenhaupt test. Having rejected US

Airways’ arguments regarding the first two prongs of the Slaugenhaupt test, the

Commonwealth Court affirmed the WCJ’s award of benefits.




                                      [J-22-2019] - 6
       US Airways filed a petition for allowance of appeal, which we granted to consider

whether a worker who voluntarily uses an optional employee parking area remains in the

course of her employment while traveling between that area and her typical workspace.

The answer to that question lies in Section 301(c)(1) of the Workers’ Compensation Act,

which we construe using the interpretative principles codified in the Statutory Construction

Act. See 1 Pa.C.S. § 1501 et seq. Foremost among those principles is the rule that

remedial legislation like the Workers’ Compensation Act should be construed liberally to

effectuate its humanitarian objectives. See 1 Pa.C.S. § 1928(c); Colpetzer v. W.C.A.B.

(Standard Steel), 870 A.2d 875, 882 (Pa. 2005).

                                              II.

       We begin our analysis with Section 301(c)(1) of the Act, which provides as follows:

       The terms “injury” and “personal injury,” as used in this act, shall be
       construed to mean an injury to an employe, regardless of his previous
       physical condition, except as provided under subsection (f), arising in the
       course of his employment and related thereto . . . . The term “injury arising
       in the course of his employment,” as used in this article, shall not include an
       injury caused by an act of a third person intended to injure the employe
       because of reasons personal to him, and not directed against him as an
       employe or because of his employment; nor shall it include injuries
       sustained while the employe is operating a motor vehicle provided by the
       employer if the employe is not otherwise in the course of employment at the
       time of injury; but shall include all other injuries sustained while the employe
       is actually engaged in the furtherance of the business or affairs of the
       employer, whether upon the employer’s premises or elsewhere, and shall
       include all injuries caused by the condition of the premises or by the
       operation of the employer’s business or affairs thereon, sustained by the
       employe, who, though not so engaged, is injured upon the premises
       occupied by or under the control of the employer, or upon which the
       employer’s business or affairs are being carried on, the employe’s presence
       thereon being required by the nature of his employment.


77 P.S. § 411(1) (footnote omitted).

       Although this provision is somewhat unwieldy at first blush, it distills to a few simple

rules for our purposes. Most importantly, an employee’s injury is compensable if it


                                       [J-22-2019] - 7
“aris[es] in the course of his employment.” Id. This can occur in two distinct situations.

The first is when an employee is injured on or off the employer’s premises while engaged

in furtherance of the employer’s business or affairs.        Here, all parties agree that

Bockelman was not furthering US Airways’ business interests at the time of her injury,

since her shift had concluded and she was heading back to her vehicle.

       The second type of injury that arises in the course of employment occurs when an

employee is not furthering her employer’s business or affairs but nonetheless: (1) “is on

the premises occupied or under the control of the employer, or upon which the employer’s

business or affairs are being carried on;” (2) “is required by the nature of his employment

to be present on his employer’s premises;” and (3) “sustains injuries caused by the

condition of the premises or by operation of the employer’s business or affairs thereon.”

Slaugenhaupt, 376 A.2d at 273.          Both US Airways and Bockelman agree that

Slaugenhaupt’s three-factor test governs here. See Reply Brief for US Airways at 2; Brief

for Bockelman at 7-8.

       As this Court has explained, the meaning of the phrase “the employer’s premises”

in Section 301(c)(1)—and, by extension, in the Slaugenhaupt test—is not limited to

property that the employer legally owns or physically controls. Epler, 393 A.2d at 1165.

Parking lots, public streets, and common areas in multi-unit office buildings, for instance,

may be considered part of the employer’s premises if they are integral to the employer’s

workspace or constitute a reasonable means of ingress to or egress from the workplace.

Id.; Fashion Hosiery Shops, 423 A.2d at 797; see DAVID B. TORREY & ANDREW E.

GREENBERG, W EST’S PA. PRAC., W ORKERS’ COMPENSATION § 4:75 (3d ed. 2008 & Supp.

2018) (collecting cases).

       Our decision in Epler best illustrates the proper application of these principles. In

that case, the municipality in which the employer’s plant was located banned on-street




                                      [J-22-2019] - 8
parking, thus requiring the employer to provide off-street parking for its employees. Epler,

393 A.2d at 1164.      The employer secured a parking lot adjacent to the plant for

management personnel to use, but relegated non-management employees to an

unpaved parking lot across the street. Id. The employer issued parking permits and

subjected employees to disciplinary action for violating the parking policy. Id.

       While crossing the street one evening on his way back to the non-management

parking lot, Epler was struck by a motorist and killed. When Epler’s wife sought workers’

compensation benefits, the employer argued that Epler’s injury did not arise in the course

of his employment because it occurred in a public street, an area clearly not occupied by

or under the control of the employer.

       This Court ultimately held that the public street where Epler’s injury took place

constituted part of “the employer’s premises” for purposes of the Workers’ Compensation

Act.   We explained that “there are circumstances where an area can properly be

designated as ‘on the employer’s premises’ within the meaning of the Act even though

the employer is not the legal owner of that area.” Id. at 1166. For this reason, courts

must consider not just mere ownership of the land, but also “whether the location of the

accident was so connected with the [employer’s] business or operating premises as to

form an integral part thereof.” Id. at 1165 (internal quotation marks omitted). In other

words, “the critical factor is not the employer’s title to or control over the area, but rather

the fact that [the employer] had caused the area to be used by [employees] in

performance of their assigned tasks.” Id. at 1167.

                                              III.

       US Airways argues that Epler is distinguishable given that, unlike the employer in

Epler, US Airways does not instruct employees where to park, issue parking permits, or

discipline employees for parking in restricted areas. Brief for US Airways at 21-22; Reply




                                        [J-22-2019] - 9
Brief for US Airways at 4. Put differently, US Airways contends that Bockelman’s injury

on the shuttle bus did not arise in the course of her employment because she remained

“free to park her vehicle where she chose” and because the airline did not “exercis[e]

control over the mode of transportation [Bockelman] chose to commute to and from work.”

Brief for US Airways at 19. In this regard, US Airways suggests that the decision below

conflicts with longstanding precedent which holds that an employee is not in the course

of employment while traveling between a parking lot and the workplace “unless the

employer mandates how an employee commutes to work and/or where the employee

must park his [or] her vehicle.” Brief for US Airways at 13-16; see PPL v. W.C.A.B.

(Kloss), 92 A.3d 1276, 1285 (Pa. Cmwlth. 2014) (holding that a private parking deck

subsidized by employer did not constitute part of employer’s premises because

employees were free to park wherever they wished and employer had a similar subsidy

arrangement with another nearby lot); Waronsky v. W.C.A.B. (Mellon Bank), 958 A.2d

1118, 1125 (Pa. Cmwlth. 2008) (holding that a parking garage across the street from

workplace was not part of employer’s premises where employer “neither issued parking

directives nor exercised control over the mode of transportation [employees] chose to

commute to and from work”); Ortt v. W.C.A.B. (PPL Servs. Corp.), 874 A.2d 1264, 1267-

68 (Pa. Cmwlth. 2005) (explaining that a parking lot “could not be considered an integral

part of [e]mployer’s business because parking in that lot was purely optional, not required

or ‘integral’ to [c]laimant’s employment”).

       US Airways is correct that a handful of Commonwealth Court decisions—like

Waronsky, Ortt, and PPL—have read our decision in Epler narrowly. In Waronsky, for

example, the Commonwealth Court concluded that an employee who parked across the

street from her office was not injured in the course of her employment when she was

struck by a vehicle while crossing a street that separated her office from the parking




                                      [J-22-2019] - 10
garage. Waronsky, 958 A.2d at 1125. Though the Waronsky Court correctly recognized

that “a parking garage may be so related to the operation of employer’s business as to

constitute an integral part of its operations,” id., the court nevertheless distinguished Epler

as follows:

       In the current controversy, unlike in Epler, Employer neither issued parking
       directives nor exercised control over the mode of transportation Claimant
       chose to commute to and from work. Claimant was free to park her vehicle
       where she chose. The testimony of record demonstrated that, unlike in
       Epler, Claimant was in no way obligated to park in Mellon parking garage
       because Employer neither issued any form of written or verbal policy nor
       mandated where its employees parked. Further, the municipality where
       Employer operated and where Claimant worked did not ban on-street
       parking. There was no necessity for Employer to provide private parking,
       again, unlike in Epler.

       There is no question, and there is no dispute, that the employees, including
       Claimant, were not required to park at Mellon garage. Under the present
       factual circumstances, this Court is of the opinion that Mellon parking
       garage was not integral to the Employer’s business and therefore, it was
       not part of the Employer’s premises. Consequently, it may not be said that
       Claimant was traversing . . . between two parts of the Employer’s premises,
       as in Epler.
Id. (footnote omitted).

       We are not persuaded by Waronsky’s reasoning. To begin with, the decision

overstates the level of control that the employer in Epler exerted over its employees.

Nothing in Epler indicates that the employer had ever “exercised control over the mode

of transportation [that its employees] chose to commute to and from work.” Waronsky,

958 A.2d at 1125. Nor is it entirely correct to suggest that the worker in Epler was

“obligated,” id., to park in the lot across the street from his workplace. The employer’s

parking policy simply focused on preventing junior employees from occupying the better,

more conveniently located parking lot, which the employer wanted to reserve for

managers and supervisors. See Epler, 393 A.2d at 1164 (“The pecking order for the most



                                      [J-22-2019] - 11
desirable contiguous parking places was established by the issuance of parking lot

permits to limit access to contiguous places to designated employees.”).

       These misstatements are not trivial. Epler revisionism has led to the mistaken

belief that a parking area cannot be integral to an employer’s premises if workers are

given a choice whether or not to use it. PPL, 92 A.3d at 1288 (holding that a private

parking deck was not integral to employer’s premises because claimant was “was not

required” to park there); Ortt, 874 A.2d at 1267-68 (concluding that a parking lot was not

integral to employer’s premises because “parking in that lot was purely optional”); see

Reply Brief for US Airways at 9 (“If the claimant has options as to how to commute and

where to park, like [Bockelman,] she is not on the employer’s premises while traveling

between the workplace and the parking lot.”). In reality, though, almost every employer-

sponsored parking program is, to some extent, optional. Even under the harsh employee-

parking regime at issue in Epler, for example, workers presumably could have walked,

biked, or taken public transportation to work.

       To make matters worse, decisions like Waronsky and Ortt suggest that an injury

does not occur on “the employer’s premises” unless the employer owns or controls the

area in question. The Waronsky Court, for example, held that an employer’s premises

includes “any area owned, leased, or controlled by the employer to a degree where the

property could be considered an integral part of the employer’s business.” Waronsky,

958 A.2d at 1124 (internal quotation marks omitted); accord Ortt, 874 A.2d at 1267 (“The

term ‘premises,’ as contemplated by Section 301(c)(1) of the Act, means that the area

where the injury occurred was owned, leased, or controlled by the employer to a degree

where that property could be considered an integral part of the employer’s business.”).

Yet Epler makes clear that an area may constitute part of an employer’s premises even

if the employer does not own or control it. Epler, 393 A.2d at 1167 (“[T]he critical factor




                                     [J-22-2019] - 12
is not the employer’s title to or control over the area, but rather the fact that he had caused

the area to be used by his employees in performance of their assigned tasks.”).

       Put simply, the decisions that US Airways faults the court below for not applying

were themselves based on a misunderstanding of Epler’s central holding. We stand by

Epler’s conclusion that the phrase “the employer’s premises” in Section 301(c)(1) of the

Act should be construed liberally to include any area that is integral to the employer’s

business operations, including any reasonable means of ingress to or egress from the

workplace. See Epler, 393 A.2d at 1166 (“We are satisfied that there are circumstances

where an area can properly be designated as ‘on the employer’s premises’ within the

meaning of the Act even though the employer is not the legal owner of that area.”). “[T]he

critical factor is not the employer’s title to or control over the area, but rather the fact that

he had caused the area to be used by his employees in performance of their assigned

tasks.” Id. at 1167.

                                              IV.

       Applying this rule, the Commonwealth Court, Appeal Board, and WCJ correctly

concluded that the lot in which Bockelman parked her vehicle was integral to US Airways’

business operations. Bockelman used the airport parking lot and shuttle service to enter

and exit her workplace. As part of US Airways’ business relationship with the airport, US

Airways clearly was aware that the Division of Aviation would make employee parking

available to the airline’s employees. Indeed, the evidence presented to the WCJ suggests

that, had the Division not done so, US Airways would have been obligated under its

collective bargaining agreement with the Association of Flight Attendants to reimburse

flight attendants like Bockelman for the cost of airport parking. Additionally, US Airways

was required to (and did) obtain SIDA badges—which could then be used to enter the

Division’s employee parking lots—for all of its Philadelphia-based flight attendants. Given




                                       [J-22-2019] - 13
these facts, we have little difficulty concluding that the parking lot and shuttle were

connected with, and thus integral to, US Airways’ business operations at the Philadelphia

International Airport.

       Accordingly, we affirm the order of the Commonwealth Court.


       Justices Todd and Donohue join the opinion.

       Justices Baer and Mundy join parts I, II, and IV of the opinion and concur in part

III.

       Justice Baer files a concurring opinion in which Justice Mundy joins.

       Justice Dougherty files a concurring opinion.

       Chief Justice Saylor did not participate in the consideration or decision of this case.




                                      [J-22-2019] - 14